      Case 4:20-cv-00485-MWB Document 29 Filed 12/28/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JODY A. MILLER,                                   No. 4:20-CV-00485

             Plaintiff,                           (Judge Brann)

      v.

GABRIEL CAMPANA, DAMON
HAGAN, FREDERICK L. MILLER
IV, and WILLIAM E. NICHOLS, JR.,

             Defendants.

                                    ORDER

     AND NOW, this 28th day of December 2020, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.    Defendants’ Motions to Dismiss (Docs. 21 and 22) are GRANTED.

     2.    Leave to amend is DENIED.

     3.    The case is DISMISSED and the Clerk is directed to close the case file.



                                            BY THE COURT:


                                            s/ Matthew W. Brann
                                            Matthew W. Brann
                                            United States District Judge
